DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 has been considered.
Response to Amendment
Per the amendment filed with the RCE, claims 6-10 and 12 are cancelled and claims 1-5, 11 and 13-19 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  The period after "Chemical Formula III" following the second chemical structure should be removed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0318487 A1 to Ito et al.
Regarding claim 1, Ito et al. discloses an OLED comprising a triphenylene-based derivative typified by such species as

    PNG
    media_image1.png
    225
    303
    media_image1.png
    Greyscale

(p. 93). This compound is exemplary of the compound of formula II in claim 1 wherein R3 is triphenylenyl, n = m = 1, Ar1 = Ar2 = phenyl, p = q = 0. Claims 1-5 and 13 are therefore anticipated. 

Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0244043 A1 to Kim et al.


    PNG
    media_image2.png
    360
    451
    media_image2.png
    Greyscale

(p. 39), which reads on the chemical formula III wherein p = q = 0, m = n = 1, Ar1 = Ar2 = biphenyl, R3 = phenanthryl. A species that reads on formula II is the following on page 47:

    PNG
    media_image3.png
    301
    224
    media_image3.png
    Greyscale
.
Claims 1-5 and 13 are therefore anticipated. 
Claim Rejections - 35 USC § 103
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0244043 A1 to Kim et al. in view of CN 106946859 A (= US 10,882,850 B2) to Zhang et al.
.
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The compounds in claim 14 are not disclosed or rendered obvious by the prior .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/VU A NGUYEN/Primary Examiner, Art Unit 1762